Citation Nr: 1442660	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-45 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2006, for the grant of an increased rating for the service-connected right knee disability.  

2.  Entitlement to a rating higher than 10 percent for service-connected residuals of status post right anterior cruciate ligament (ACL) reconstruction.

3.  Entitlement to a rating higher than 10 percent for service-connected right knee degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from September 1986 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO assigned separate 10 percent ratings for service-connected residuals of status post right ACL reconstruction and right knee DJD, effective August 31, 2006.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In April 2013, the Board remanded this appeal for additional evidentiary development.  Unfortunately, all requested development has not been completed, thereby necessitating another remand.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Board finds that further action is warranted for the claims on appeal, even though such will, regrettably, further delay an appellate decision in this appeal.  

At the outset, the Board notes that the Veteran's documents are kept in a rebuilt folder, as it appears his original claims file was lost.  

In the April 2013 remand, the Board requested that additional development be conducted to obtain any outstanding evidence relevant to the claims on the appeal, particularly because the Veteran's documents were kept in a rebuilt folder and there appeared to be a gap in the evidence of record.  In this regard, the Board requested that the RO/AMC search for all administrative documents relating to the Veteran's case, such as claims forms, rating actions, or notice letters issued between 2001 and 2006 and that the search involve all VARO locations which have had jurisdiction of the Veteran's case.  The Board also requested that the RO/AMC obtain the Veteran's Vocational Rehabilitation folder, as it may contain evidence relevant to the claims on appeal.  

Review of the record shows that, following the April 2013 remand, the AMC sent a May 2013 letter and several follow-up emails requesting the Veteran's Vocational Rehabilitation folder and any administrative documents dated from 2001 to 2006.  The AMC requested that, if the file had been destroyed or could not be located, a negative response be provided.  The AMC also sent an email in January 2014 requesting that the Veteran's temporary claims folder be obtained to search for any claims forms, rating actions, or notice letters issued between 2001 and 2006 and that any such documents be uploaded into the electronic claims file.  

Unfortunately, neither VBMS nor Virtual VA contain the Veteran's Vocational Rehabilitation folder or a negative response indicating that the folder has been destroyed or cannot be located.  In addition, while a January 2014 email reflects that the Veteran's temporary folder was sent to the AMC, neither VBMS nor Virtual VA contains the temporary folder, any relevant administrative documents dated from 2001 to 2006, or any indication that any such documents do not exist.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the evidentiary record does not contain the Veteran's Vocational Rehabilitation folder, a negative response indicating that the Vocational Rehabilitation folder has been destroyed or cannot be located, or the Veteran's temporary folder, the Board finds that the directives of the April 2013 Remand have not been substantially complied with, thereby necessitating another remand.  

Therefore, in light of the deficiencies detailed above, the Board finds a remand is necessary in order to obtain the Veteran's Vocational Rehabilitation folder, his temporary folder, and a negative response if the Vocational Rehabilitation folder has been destroyed or cannot be located.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation folder and upload it into the Veteran's electronic claims file for inclusion in the record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's temporary claims folder and upload it into the Veteran's electronic claims file for inclusion in the record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. The AOJ must indicate whether the search for either the vocational rehabilitation or temporary folder revealed any administrative documents relating to the Veteran's case, such as claims forms, rating actions, or notice letters issued between 2001 and 2006.  If so, any such documents must be uploaded into the Veteran's electronic claims file for inclusion in the record.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



